Opinión de conformidad emitida por la
Juez Asociada Se-ñora Naveira de Rodón,
a la cual se unen el Juez Presi-dente Señor Andréu García y el Juez Asociado Señor Rivera Pérez.
Aunque estamos conformes con la sentencia que hoy emite la mayoría de este Tribunal, consideramos conve-niente exponer con detalle los preceptos en virtud de los *732cuales se confirma la dictada por el Tribunal de Circuito de Apelaciones. Veamos, pues.
hH
El 29 de agosto de 1992, la Sra. Neyda Martínez Mora (en adelante Sra. Martínez) y Acana Corporation (en ade-lante Acana) firmaron un contrato de empleo con un tér-mino probatorio de tres meses. Desde ese día, la Sra. Mar-tínez se desempeñaría como representante de ventas del proyecto Mansiones de Santa Bárbara, en el pueblo de Gurabo. Su horario de trabajo era de 10:00 a.m. a 2:00 p.m. de lunes a miércoles, y de 1:00 p.m. a 6:00 p.m. los jueves. Los viernes era su día libre.(1)
El 30 de noviembre de 1992, expirado el periodo proba-torio, Acana le concedió la permanencia a la Sra. Martínez. A principios de diciembre de 1992, luego de concluidas las ventas en Mansiones de Santa Bárbara, se le asignó a la Sra. Martínez otro proyecto de ventas: Colinas del Fresno.
Poco después, comenzaron las discrepancias por asuntos de asistencia y horario de trabajo entre la Sra. Martínez y su patrono. Finalmente, el 30 de diciembre de 1992, luego de una discusión telefónica entre la Sra. Martínez y el Pre-sidente de Acana, Sr. Ernesto Rodríguez Alzugaray (en adelante Sr. Rodríguez), la empleada fue despedida.
El 3 de diciembre de 1993, la Sra. Martínez presentó una querella ante el Tribunal de Primera Instancia, Sala Superior de San Juan, por despido injustificado y discrimi-natorio por razón de embarazo, al amparo de la Ley Núm. 3 de 13 de marzo de 1942, según enmendada, 29 L.P.R.A. sees. 467-474, conocida como Ley para la protección de ma-dres obreras (en adelante Ley de Madres Obreras o Ley Núm. 3). La Sra. Martínez alegó que desde que el Sr Ro-dríguez. tuvo conocimiento de que ella se encontraba emba-*733razada, éste comenzó una persecución sistemática en su contra con el propósito de hacerla renunciar a su trabajo, despidiéndola finalmente el 30 de diciembre de 1992. La recurrida señaló que dichas actuaciones le causaron sufri-mientos y angustias mentales, por las cuales reclamó da-ños por la cantidad de ciento cincuenta mil dólares ($150,000), más todos los salarios dejados de percibir desde la fecha del despido y las comisiones adeudadas.
En su contestación a la querella, Acana negó las alega-ciones de discrimen por razón de sexo y embarazo. Alegó, además, que desconocía el alegado estado de embarazo de la querellante y que el despido fue justificado, pues la Sra. Martínez violó los términos y las condiciones de su con-trato de empleo y llevaba un patrón de conducta impropia mientras trabajó para Acana.
Tras varios trámites procesales, se celebró una vista evidenciaría. Conforme surge de la prueba testifical y do-cumental desfilada, el Sr. Rodríguez llamó el 7 de diciem-bre de 1992 a la oficina de ventas del proyecto Colinas del Fresno y no encontró a la Sra. Martínez allí. Por tal razón le envió un memorando al día siguiente —8 de diciembre de 1992— en el cual le indicó que tenía que cumplir con su horario de trabajo: 9:30 a.m. a 5:30 p.m. de lunes a miérco-les, jueves de 9:30 a.m. a 3:30 p.m., y viernes libre. Le indicó también que de repetirse la situación, se vería obligado a “tomar medidas drásticas”.
La Sra. Martínez contestó esta comunicación mediante Memorando de 14 de diciembre de 1992. Señaló que ella sí se había presentado a trabajar el 7 de diciembre, y que, además, cuando se le asignó a trabajar en el nuevo pro-yecto no se le informó que su horario había cambiado. Por su parte, el Sr. Rodríguez contestó esta comunicación me-diante otro memorando, en el cual se reafirmaba en su posición original y reiterando el horario que le señaló en el Memorando de 8 de diciembre. Posteriormente, el 30 de diciembre de 1992, el Sr. Rodríguez llamó a la Sra. Martí-*734nez a la oficina de ventas de Colinas del Fresno cerca de las 10:00 A.M., y la amonestó porque él ya había llamado antes y la empleada no había contestado el teléfono. La Sra. Martínez le explicó que esa mañana había llegado temprano, pero que tuvo que salir a comprar un medica-mento a una farmacia localizada cerca de las oficinas. El Sr. Rodríguez no aceptó estas explicaciones y ese mismo día la despidió.
El tribunal de instancia dictó sentencia y desestimó la reclamación de la querellante. Estimó que la Sra. Martínez no logró establecer hechos concretos y definidos en cuanto a su reclamación por discrimen, ya que ajuicio del tribunal carecía de toda lógica y era inverosímil el hecho de que la querellante alegara que desde antes del 30 de noviembre de 1992, fecha en que se le concedió a ésta la permanencia con Acana, la empresa ya conocía del embarazo, y que se le despidiera un mes después por tal motivo. En cuanto a la acción por despido injustificado, el foro sentenciador con-cluyó que hubo justa causa para el despido de la recurrida.
Inconforme, la Sra. Martínez apeló esta sentencia ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). El foro apelativo revocó el dictamen recu-rrido por entender que no hubo justa causa para el despido de la apelante. Además, concluyó que de acuerdo con la Ley de Madres Obreras, una empleada despedida sin justa causa durante su embarazo tiene una causa de acción bajo la referida ley, independientemente de que el embarazo haya sido o no el factor que motivó el despido y que por esa razón era irrelevante que el patrono conociera o no del es-tado de embarazo de la obrera al momento de despedirla. Así, pues, concluyó que la Sra. Martínez tenía derecho a los beneficios que provee la Ley de Madres Obreras, y devolvió el caso al tribunal de instancia para que se fijara el cálculo de los daños conforme a dicha legislación.
Acana recurrió de esta sentencia ante nos mediante re-curso de certiorari al señalar los errores siguientes:
*735Primero: ... [C]oncluir que la recurrida se encontraba en es-tado de embarazo y disponer que es inmaterial el hecho de que el patrono conociera o no del embarazo; creando con ello una presunción.
Segundo: ... [D]isponer la celebración de [una] vista para dilucidar el monto de los daños sufridos por la Sra. Martínez al amparo de la Ley 3 ....
Tercero: ... [A]l aplicar el derecho a los hechos.
Acordamos revisar y expedimos el recurso solicitado.
HH HH
Por estar íntimamente relacionados, discutiremos en conjunto lo errores señalados.
La See. 4 de la de Ley de Madres Obreras dispone:
El patrono no podrá, sin justa causa, despedir a la mujer embarazada .... No se entenderá que es justa causa el menor rendimiento para el trabajo, ... [por] razón del embarazo. (Én-fasis suplido.) 29 L.P.R.A. see. 469.
La Ley de Madres Obreras establece dos protecciones principales para la mujer embarazada en el ámbito labo-ral: (1) la prohibición del despido sin justa causa, que se refiere al concepto de “justa causa” bajo las leyes laborales, y (2) la prohibición de despido por merma en la producción como consecuencia del embarazo, lo cual, en el caso de una mujer en estado de gestación, no constituye justa causa para el despido.
Así, pues, una vez la empleada reclama que fue despe-dida de su empleo mientras estaba embarazada, y luego establece mediante prueba ese hecho básico, es que surge la presunción de que el despido fue injustificado. Entonces, el patrono está obligado a rebatir dicha presunción al apor-tar prueba que establezca, no que el despido de la obrera embarazada no fue discriminatorio, sino que el despido fue justificado. Véase Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989). Si el patrono no logra establecer la justa *736causa para el despido, la obrera tendrá derecho a los bene-ficios dispuestos en la Ley de Madres Obreras, que inclu-yen una doble compensación de los daños y perjuicios que el despido le hubiese causado a la empleada, más el dere-cho a reposición en su empleo.(2)
Ahora bien, recientemente, en Santiago v. Oriental Bank & Trust, 157 D.P.R. 250 (2002), resolvimos que en una reclamación bajo la Ley de Madres Obreras, aunque se establezca que el despido de la obrera embarazada fue in-justificado, el patrono puede aducir como defensa afirma-tiva que desconocía del embarazo de la obrera al momento del despido. A estos efectos, señalamos que:
[S]i bien hemos establecido que el despido no tiene que ser discriminatorio por razón de embarazo para que aplique la Ley de Madres Obreras, sostener que bajo dicho estatuto es irrelevante que el patrono conozca o no del embarazo equival-dría a eliminar el eje central de dicho estatuto: disuadir la conducta voluntaria nociva de los patronos contra las mujeres embarazadas, disponiendo severas sanciones económicas contra aquellos patronos que, a sabiendas, subvierten la política pública laboral esbozada en la Ley de Madres Obreras
.... Es el conocimiento del embarazo por parte del patrono lo que establece la culpa de éste, agrava la acción de despido sin justa causa y justifica que se le impongan con todo su rigor las sanciones económicas que establece la Ley de Madres Obreras. (Énfasis en el original.) Santiago v. Oriental Bank & Trust, supra, pág. 262.
Por consiguiente, el desconocimiento por parte del pa-*737trono del estado de embarazo de una empleada es una de-fensa afirmativa frente a una acción bajo la Ley de Madres Obreras por despido injustificado de una empleada embarazada. Si el patrono logra establecer dicho descono-cimiento, el remedio disponible para la obrera embarazada despedida sin justa causa será el que provee la Ley sobre Despido Injustificado, Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185a-185m. Por su-puesto, la carga probatoria para establecer dicha defensa corresponde al patrono, y la obrera, a su vez, tendrá la oportunidad de demostrar —mediante evidencia directa o circunstancial— que el patrono conocía del embarazo o que dicho conocimiento le era imputable. Santiago v. Oriental Bank & Trust, supra.
A la luz de los hechos y el derecho expuesto, analicemos el caso de autos.
111
A. Al presentar su querella bajo la Ley de Madres Obreras, la Sra. Martínez alegó que una vez el Sr. Rodrí-guez, Presidente de Acana, se enteró de su estado de em-barazo, éste comenzó una persecución en su contra que cul-minó con un despido injustificado y discriminatorio. Con estas alegaciones, la demandante adujo una causa de ac-ción al amparo de la Ley de Madres Obreras. Por su parte, Acana alegó en su contestación que el despido fue justifi-cado y, además, que desconocía del alegado estado de em-barazo de la Sra. Martínez al momento del despido.
Luego de celebrada la vista evidenciaría del caso, el foro de instancia desestimó la querella presentada por la recu-rrida porque ésta no logró establecer los elementos de una acción de despido injustificado por discrimen por razón de embarazo. Tal enfoque es erróneo. Para que prospere una acción bajo la Ley de Madres Obreras no es necesario es-tablecer que el despido fue discriminatorio; basta con pro-*738bar que el despido ocurrió mientras la obrera se encon-traba embarazada. Con esto se activa la presunción de despido injustificado bajo la Ley de Madres Obreras. Es al patrono a quien le corresponde establecer que el despido de la obrera estuvo justificado. Por consiguiente, actuó correc-tamente el Tribunal de Circuito al concluir que el foro de instancia utilizó un estándar incorrecto al desestimar la acción bajo la Ley de Madres Obreras.
El foro apelativo también concluyó, contrario a lo re-suelto por el tribunal de instancia, que el despido de la Sra. Martínez fue injustificado. Coincidimos con el Tribunal de Circuito en dicha apreciación. Según Acana, se justificaba el despido de la Sra. Martínez, pues no la encontraron en la oficina en dos ocasiones en las cuales el Presidente de Acana intentó comunicarse con ella por teléfono. La Sra. Martínez negó haberse ausentado de la oficina en esas dos ocasiones, aunque sí admitió que en una ocasión pudo ha-berse retrasado por desconocer su nuevo horario en Coli-nas del Fresno. También admitió que en otra oportunidad tuvo que salir de su oficina en horario laborable, pues fue a comprar unos medicamentos a la farmacia.
Hemos resuelto que, como norma general, una falta o evento aislado no es razón suficiente para despedir a un empleado. Para justificar un despido se requiere un patrón de conducta reflejado en una actitud o una violación reite-rada de las normas de la empresa o lugar de trabajo. Véase Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992). Una sola ofensa o primera falta se considerará justa causa para el despido sólo por excepción, si dicha falta u ofensa en tan grave que pone en riesgo el orden, la seguridad o el buen funcionamiento de la empresa, o si es de tal seriedad que revele una actitud o un detalle de carácter tan lesivo a la paz y al buen orden de la empresa que constituye impru-dencia esperar su reiteración para separar al empleado de la empresa. Véase Srio. del Trabajo v. I.T.T., 108 D.P.R. 536 (1979).
*739A la luz de esta normativa y la prueba presentada ante el tribunal de instancia, es forzoso concluir que el despido de la Sra. Martínez fue injustificado. Una alegada ausen-cia y una tardanza no constituyen el patrón de conducta lesiva que justifica la sanción drástica del despido. La con-ducta de la Sra. Martínez no puso en grave riesgo el orden, la seguridad o eficiencia de Acana, máxime cuando, en am-bas ocasiones, la recurrida prontamente ofreció una expli-cación para su ausencia de la oficina. Así, pues, no hubo justa causa para el despido de la Sra. Martínez.
Nos resta determinar si la Sra. Martínez tiene derecho a que se calculen sus daños bajo la Ley de Madres Obreras, a la luz de las alegaciones de Acana de que la Sra. Martí-nez no presentó*!prueba alguna ante el tribunal de su ale-gado estado de embarazo, y que la empresa desconocía de dicho embarazo ál momento del despido de la obrera.
B. La protección de la Ley de Madres Obreras se fun-damenta en la presunción de que el despido de una mujer embarazada es injustificado. Para activar esta presunción es necesario establecer dos hechos básicos: (1) el despido y (2) el estado de Embarazo al momento del despido. Al igual que la presunción de despido discriminatorio establecida en el Art. 3 de la Ley Núm. 100 de 30 de junio de 1959,(3) esta presunción entra en juego en la etapa probatoria del caso; ó sea, la presunción se activa en la vista evidenciaría que se celebre.(4) Uno de los propósitos de la Ley de Madres Obreras es, pues, facilitarle a la empleada el probar su caso.
Activada ya la presunción, el peso de la prueba cambia; el onus probando recae entonces sobre el patrono. Si éste no presenta prueba para rebatirla, se considera que la em-pleada ha probado su caso y sólo restará la presentación de la prueba sobre los daños. Por otra parte, si el patrono quiere defenderse y rebatir la presunción de despido sin justa causa, éste deberá, o bien atacar el hecho básico del *740embarazo, o presentar evidencia que contradiga el hecho presumido, o sea, la ausencia de justa causa para el despido. En este sentido, la presunción que establece la Ley de Madres Obreras opera bajo los principios generales que establecen las Reglas de Evidencia para interpretar las presunciones establecidas por ley.
En este caso, la Sra. Martínez alegó que desde que el patrono se enteró del embarazo, comenzó una persecución sistemática en su contra que culminó con el despido. Acana, el patrono, negó esta alegación y adujo específica-mente que al momento del despido desconocía del alegado estado de embarazo. No negó, sin embargo, el hecho del embarazo de la querellante. En la vista en su fondo, la Sra. Martínez declaró que se había enterado que estaba emba-razada durante el mes de octubre de 1992. Por su parte, no surge de la exposición narrativa de la prueba que Acana hubiese negado en algún momento durante dicha vista el hecho del embarazo de la Sra. Martínez. En su testimonio, el Presidente de Acana no negó dicho estado de embarazo, sino que se limitó a declarar que lo desconocía. Por su parte, tampoco el tribunal sentenciador puso en duda el hecho del embarazo al momento del despido. En su senten-cia, el juez de instancia señaló que según el testimonio de la querellante, el patrono tenía conocimiento de su estado de embarazo desde noviembre de 1992, o sea, antes de con-cederle la permanencia, el 30 de noviembre.
A la luz de lo anterior, es forzoso concluir que la quere-llante estableció, mediante su testimonio no contradicho y creído por el tribunal, el hecho básico de encontrarse em-barazada al momento del despido, y activó de esta manera la presunción de despido injustificado bajo la Ley de Ma-dres Obreras. Ante el testimonio de la Sra. Martínez, Acana no podía cruzarse de brazos. Sin embargo, se limitó a presentar evidencia para establecer que el hecho presu-mido, es decir, el despido injustificado, no ocurrió.
*741C. Corresponde que analicemos finalmente si en las circunstancias de este caso Acana logró establecer la de-fensa afirmativa de que desconocía del estado de embarazo de la Sra. Martínez al momento del despido.
De la exposición narrativa estipulada de la prueba surge que la Sra. Martínez testificó que comenzó a utilizar “ropa ancha” ya para el mes de octubre o noviembre. Tam-bién declaró que le informó al Presidente de Acana que padecía de una diabetes gestational, y que por razón de algunas complicaciones que tenía por el embarazo no podía seguir personándose a las instituciones bancarias. Testi-ficó, además, que durante el mes de noviembre se sometió a una operación llamada cerclaje, en la cual le “cosieron el útero”; que estuvo hospitalizada del 9 al 11 de noviembre, y que tuvo que permanecer en descanso hasta el 15 de noviembre.(5)
Por otra parte, la Sra. Linda Paraliticci, quien vivía frente a la casa modelo de Mansiones de Santa Bárbara (primer proyecto en que trabajó la Sra. Martínez), testificó que había visto a la demandante utilizando batas de ma-ternidad, y que habían hablado sobre el embarazo. Tam-bién declaró el Sr. Joel Rafael Vázquez Figueroa, quien a la fecha de ocurrir los hechos que dieron lugar a esta de-manda era el gerente general de ventas de Acana.(6) Este testificó que en una ocasión había ido al proyecto Mansio-nes de Santa Bárbara y que, aunque no notó que la deman-dante estuviera embarazada, sí vio que usaba ropa ancha. Declaró además que se había enterado del embarazo de la Sra. Martínez cuando el propio Sr Rodríguez le preguntó, para eso del mes de noviembre, el por qué no le había in-*742formado del embarazo de la demandante, a lo cual el Sr. Vázquez contestó que “él no lo sabía”.
Por su parte, el Sr. Rodríguez, Presidente de Acana, de-claró que no sabía que la demandante estaba embarazada, que desconocía si ésta utilizaba ropa de maternidad, que nunca “escuchó de boca de la [Sra. Martínez] la palabra cerclaje, y que desconocía si en la conversación telefónica que sostuvo con la Sra. Martínez el 30 de diciembre de 1992, día del despido, ésta le informó que estaba embarazada”.
Examinada la exposición narrativa y la prueba docu-mental que obra en el expediente, concluimos que Acana sí conocía del estado de embarazo de la Sra. Martínez o que, al menos, dicho conocimiento le era imputable. De los tes-timonios surge que la Sra. Martínez estuvo utilizando ropa de maternidad, y quien a la fecha de los hechos era el ge-rente de ventas de Acana, testificó que el presidente de dicha entidad le había recriminado, aproximadamente para el mes de noviembre, antes del despido de la Sra. Martínez, el por qué no le había informado del estado de embarazo de ésta. Esto concuerda con lo declarado por la recurrida acerca de las conversaciones que tuvo con el Pre-sidente de Acana, más o menos para la misma fecha, sobre su estado de embarazo y las condiciones físicas que estaba padeciendo. Concluimos, pues, que Acana no demostró que desconocía del embarazo de la Sra. Martínez al momento de despedirla.
Es en virtud de los fundamentos antes expuestos que procede confirmar la sentencia del Tribunal de Circuito de Apelaciones.

(1) Así surge del contrato original entre la Sra. Martínez y Acana de 29 de agosto de 1992.


(2) Específicamente, la Ley de Madres Obreras dispone que:
“(a) Todo patrono que despida, suspenda, reduzca el salario, o discrimine en cualquier forma contra una trabajadora por razón de la merma en su producción mientras ésta se encuentre en estado de embarazo o rehúse restituirla en su trabajo luego del alumbramiento ... incurrirá en responsabilidad civil por una suma igual al doble del importe de los daños [que cualquiera de los actos antes mencionados haya causado] a la trabajadora, o por una suma no menor de mil dólares ($1,000) ni mayor de cinco mil dólares ($5,000) a discreción del tribunal si no se pudieran determinar daños pecuniarios o el doble de éstos, si montaran a una suma menor de mil dólares ($1,000).
“La empleada además tendrá derecho a que se le reponga en su trabajo so pena de incurrir el patrono en daños adicionales idénticos o iguales a los establecidos en esta sección.” 29 L.P.R.A. see. 469.


(3) 29 L.P.R.A. see. 148.


(4) Véase S.L.G. Hernández-Beltrán v. TOLIC, 151 D.P.R. 754 (2000).


(5) Consta en el expediente el certificado médico en el cual se recomienda el descanso de la Sra. Martínez durante este periodo, aunque no surge de dicho certi-ficado la causa médica por la cual se recomendó el descanso.


(6) Ala fecha del juicio, el Sr. Vázquez trabajaba para otra compañía (Tiri). Éste fue llamado a declarar como testigo de la parte demandante (Sra. Martínez).